DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puvanakijjakorn (US 2017/0171932).
Regarding claim 15, Puvanakijjakorn discloses a lamp module (2300, see Fig. 23) comprising: a first housing (2338, see Figs. 22 and 23, Para. 0204) defining a housing cavity; an LED lamp board comprising an LED (LED light emitter 2324, see Figs. 23,25A-25D, Para. 0198); 61Attorney Docket #: 74980-1023 a power supply driving module (2336, see Figs. 23 and 32, Para. 0203) positioned within the housing cavity, the power supply driving module connected in electrical communication with the LED lamp board by a first wire and a second wire, the power supply driving module comprising a dimmer (see Fig. 6D, Para. 0141, 0143) configured to vary a light output of the LED lamp board; and a first concentric terminal (control knob 2334, see Fig. 32, Para. 0204) connected in electrical 

Regarding claim 19, Puvanakijjakorn further discloses the dimmer (e.g. connected to the control knob 548, see Para. 0296) is a manual dimmer, wherein a control is attached to the dimmer, and wherein the control extends through the power supply driving module (see Fig. 32, Para. 0286 and 0297).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932).
Regarding claim 18, the teachings of Puvanakijjakorn have been discussed above.
 However, Puvanakijjakorn fails to disclose or fairly suggest the dimmer is a wireless dimmer, and wherein the dimmer is connected to an antenna.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn’s dimmer to be controllable wireless by including an antenna thereby the user can control the light In re Venner, 120 USPQ 192 (CCPA 1958).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 9,160,102). 
Regarding claim 8, Morgan discloses a concentric electrical connector assembly (100, see Fig. 1A) comprising: a first concentric terminal (electrical connector (Connector 1) 105/305, see Figs. 1A and 3C, Col. 3; lines 7-27 and Col. 5; lines 45-67) defining a first inner connection (e.g. center conductor 114A/314, see Figs. 1A and 3C) end and a first outer connection end (an outer ring magnet 110/310, see Figs. 1A and 3C), the first concentric terminal comprising: a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C); and a first magnet (an outer ring magnet 110) positioned around the first outer conductive sleeve; first outer sleeve (e.g. housing 125/325, see Figs. 2B and 3C) positioned around the first inner conductive and a second concentric terminal (auto-aligning electrical connector (Connector 2) 155, see Fig. 1A, Col. 3; lines 7-27 and Col. 5; lines 45-67) defining a second inner connection end (enter conductor 164, see Fig. 1A,) and a second outer connection end, the second inner connection end engaging with the first inner connection end, the second concentric terminal comprising (see Fig. 1A); a second inner conductive sleeve (e.g. housing 475, see Fig. 4A) and a second magnet (outer ring magnet 160, see Fig. 1A) positioned around the second outer conductive sleeve (e.g. magnet 165), the second 
Morgan discloses all the limitations of the claims, except for explicitly reciting the first outer housing (e.g. housing 125/325, see Figs. 2B and 3C) is conductive sleeve around first inner conductive sleeve and a second outer conductive sleeve positioned around the second inner conductive sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morgan by rearranging the elements thereby the first outer conductive sleeve positioned around the first inner conductive sleeve and a second outer conductive sleeve positioned around the second inner conductive sleeve for providing strong connection, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 9, Morgan further discloses the first concentric terminal (electrical connector (Connector 1) 105/305, see Figs. 1A and 3C, Col. 3; lines 7-27 and Col. 5; lines 45-67) further comprises an insulating sleeve (120/320, see Figs. 1A, 3C) positioned between the first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C) and the second inner conductive sleeve.  

Regarding claim 10, Morgan further discloses the first outer conductive sleeve defines a first contact flange (e.g. a magnetic coupling surface 111, see Fig. 1A) at the first inner connection end; the second outer conductive sleeve defines a second contact 

Regarding claim 11, Morgan further discloses the first concentric terminal defines a bore (e.g. base insert 381, see Fi. 3B, Col. 6; lines 1-11) extending into the first inner conductive sleeve (see Fig. 1B); and the first concentric terminal further comprises a conductive pin (e.g. 314B, see Fig. 3B) and a spring positioned (e.g. 313, see Fig. 3B) within the bore (see Figs. 3A).  

Regarding claim 12, Morgan further discloses the conductive pin (e.g. 314B, see Fig. 3B) engages the second inner conductive sleeve to connect the first inner conductive sleeve and the second inner conductive sleeve in electrical communication (see Fig. 3C).  

Regarding claim 13, Morgan further discloses wherein the conductive pin (e.g. 314B, see Fig. 3B) is configured to telescope within the bore of the first inner conductive sleeve (i.e. telescope within bore based on the movement of the spring).  

Regarding claim 14, Morgan further discloses the first concentric terminal further comprises a first wire (see Fig. 3B) attached to the first inner conductive sleeve .  

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view Morgan (US 9,160,102).
Regarding claims 16 and 17, the teachings of Puvanakijjakorn have been discussed above.
 However, Puvanakijjakorn is silent with respect to the first concentric terminal comprises: an outer conductive sleeve connected to the third wire; an insulating sleeve positioned within the outer conductive sleeve; and an inner conductive sleeve positioned within the insulating sleeve, the inner conductive sleeve connected to the fourth wire; wherein the first concentric terminal further comprises a magnet positioned around the outer conductive sleeve.
Morgan teaches a concentric electrical connector assembly (100, see Fig. 1A) that includes a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C), a first outer conductive sleeve (an outer ring magnet 110/310, see Figs. 1A and 3C), and a first magnet; and the second concentric terminal (auto-aligning electrical connector (Connector 2) 155, see Fig. 1A, Col. 3; lines 7-27 and Col. 5; lines 45-67) comprises a second inner conductive sleeve (e.g. housing 475, see Fig. 4A), a second outer conductive sleeve (e.g. magnet 165), a second magnet, and a conductive pin (e.g. 180); wherein the first magnet and the second magnet are oriented to attract an first 
 Therefore, in view of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by modifying the concentric terminals in order to have conductive sleeves, magnets, and a conductive pin as claimed in order to provide self-retracting, auto-aligning electrical connector as suggested by Morgan. One would have been motivated to make this combination to provide effective connection and prevent lack a connection to electrical ground and risking electrical shorting and risk of electrical failure while connecting/disconnecting (see Morgan Col. 2; lines 44-52).

Regarding claim 20, Puvanakijjakorn further discloses a power cable (power supply wires 576, see Fig. 6B) comprises a second housing (540, see Fig. 6B) and a second concentric terminal; the first concentric terminal (e.g. 536) is positioned in a shaft of the first housing; the second housing is threadedly coupled to the shaft (see Figs. 18 and 39).
However, Puvanakijjakorn is silent with respect to the first concentric terminal comprises an inner conductive sleeve and an outer conductive sleeve; the second concentric terminal comprises a conductive post and a conductive spring; the inner conductive sleeve receives the conductive post; and the conductive spring contacts the outer conductive sleeve.
Morgan teaches a concentric electrical connector assembly (100, see Fig. 1A) that includes a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 
Therefore, in view of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing first and second concentric terminal in order to provide electrical connection to a power source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, providing a concentric terminal would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”).
Regarding claim 1, Puvanakijjakorn discloses an electronic module group comprising: an electronic module (2300, see Fig. 23) comprising: a first housing (2338, 
However, Puvanakijjakorn is silent with respect to a second concentric terminal (see Figs. 6B) rotatably connected in electrical communication with the first concentric terminal, the second concentric terminal configured to transmit power to the first concentric terminal.  
Olsson teaches an LED light head (254, see Figs. 19 and 21, Col. 11; lines 37-53) that includes a light housing (260, see Figs. 19 and 22) defining a first protruding column at the first housing end (see Fig. 2), an electronics driver circuit board (114, see Fig. 2), and a plurality of LEDs (128, see Col. 6; lines 10-19); wherein the housing including a first concentric terminal (108, see Figs. 2, 19 and 21) configured to connect in electrical communication with a complimentary second concentric terminal to supply power to a power supply driving module (see Fig. 21). 
Therefore, in view of Olsson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by providing first and second concentric terminal in order to provide electrical connection to a power source, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable  concentric terminal would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 2, Puvanakijjakorn further discloses the electronic module further comprises an LED lamp board (LED light emitter 2324, see Figs. 23,25A-25D, Para. 0198) connected in electrical communication with the power supply driving module by a third wire and a fourth wire (3208, see Para. 0236).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”) and further in view of LENTINE et al. (US 2017/0175963).
Regarding claim 3, the teachings of Puvanakijjakorn have been discussed above. 
However, Puvanakijjakorn is silent with respect to a speaker connected in electrical communication with the power supply driving module by a third wire and a fourth wire.  
LENTINE et al. teaches a landscape light (10, see Fig. 1, Para. 0050) that includes a speaker, and music and audio can be stored on the memory, which can be played via the speaker. For example, landscape light can include holiday music, scary Halloween sounds, Christmas carols, etc.
LENTINE et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by including a speaker as suggested by LENTINE et al. thereby lighting device can include holiday music, scary Halloween sounds or Christmas carols. One would have been motivated to make this combination in order to be able to play music and audio via the speaker.

Claims 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn (US 2017/0171932) in view of Olsson et al. (US 9,285,109 hereafter “Olsson”) and further in view Morgan (US 9,160,102).
Regarding claims 4 and 5, the teachings of Puvanakijjakorn have been discussed above.
However, Puvanakijjakorn is silent with respect to the first concentric terminal comprises an inner conductive sleeve and an outer conductive sleeve positioned around the inner conductive sleeve; the second concentric terminal comprises a conductive post and a conductive spring; the inner conductive sleeve receives the conductive post to connect the inner conductive sleeve in electrical communication with the conductive post; and the conductive spring is pressed against the outer conductive sleeve to connect the conductive spring in electrical communication with the conductive post; the second concentric terminal is a female concentric terminal defining a bore; the conductive post and the conductive spring are positioned within the bore; and the inner conductive sleeve and the outer conductive sleeve are at least partially received within the bore. 
Morgan teaches a concentric electrical connector assembly (100, see Fig. 1A) that includes a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C), a first outer conductive sleeve (an outer ring magnet 110/310, see Figs. 1A and 3C), the first concentric terminal comprises an inner conductive sleeve and an outer conductive sleeve positioned around the inner conductive sleeve; the second concentric terminal comprises a conductive post and a conductive spring (e.g. 313, see Fig. 3B) within the bore (see Figs. 3A); the inner conductive sleeve receives the conductive post to connect the inner conductive sleeve in electrical communication with the conductive post; and the conductive spring is pressed against the outer conductive sleeve to connect the conductive spring in electrical communication with the conductive post; the second concentric terminal is a female concentric terminal defining a bore (e.g. base insert 381, see Fi. 3B, Col. 6; lines 1-11); the conductive post and the conductive spring are positioned within the bore; and the inner conductive sleeve and the outer conductive sleeve are at least partially received within the bore (see Fig. 3A). 
 Therefore, in view of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by modifying the first and the second concentric terminal in order to have conductive sleeves, magnets, and a conductive pin as claimed in order to provide self-retracting, auto-aligning electrical connector as suggested by Morgan. One would have been motivated to make this combination to provide effective connection and prevent lack a connection to electrical ground and risking electrical shorting and risk of electrical failure while connecting/disconnecting (see Morgan Col. 2; lines 44-52).


Regarding claims 6 and 7, the teachings of Puvanakijjakorn have been discussed above.
 However, Puvanakijjakorn is silent with respect to the first concentric terminal comprises a first inner conductive sleeve, a first outer conductive sleeve, and a first magnet; and the second concentric terminal comprises a second inner conductive sleeve, a second outer conductive sleeve, a second magnet, and a conductive pin, wherein the first magnet and the second magnet are oriented to attract an first inner connection end of the first concentric terminal to a second inner connection end of the second concentric terminal.  
 Morgan teaches a concentric electrical connector assembly (100, see Fig. 1A) that includes a first inner conductive sleeve (e.g. housing 125/325, see Figs. 2B and 3C), a first outer conductive sleeve (an outer ring magnet 110/310, see Figs. 1A and 3C), and a first magnet; and the second concentric terminal (auto-aligning electrical connector (Connector 2) 155, see Fig. 1A, Col. 3; lines 7-27 and Col. 5; lines 45-67) comprises a second inner conductive sleeve (e.g. housing 475, see Fig. 4A), a second outer conductive sleeve (e.g. magnet 165), a second magnet, and a conductive pin (e.g. 180); wherein the first magnet and the second magnet are oriented to attract an first inner connection end of the first concentric terminal to a second inner connection end of the second concentric terminal (see Fig. 1A).  
 Therefore, in view of Morgan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Puvanakijjakorn by modifying the first and the second concentric terminal in order to Morgan. One would have been motivated to make this combination to provide effective connection and prevent lack a connection to electrical ground and risking electrical shorting and risk of electrical failure while connecting/disconnecting (see Morgan Col. 2; lines 44-52).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875